DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 6/11/2021.  Claims 1-9 have been canceled.  Claims 10-17 have been newly added.  Claims 10-17 are pending. 

Priority
	The instant application is a 371 of PCT/CN2019/072818, filed 1/23/2019.  Acknowledgement is made to Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 11/25/2021.  The information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
	Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for generating word code, comprising splitting each word in the target words on the basis of stroke connecting points to obtain split sequences, performing visual anomaly encoding processing on various attribute values of the at least part of the split sequences to obtain machine visual anomaly features, wherein the machine visual anomaly features are used for directly expressing the characters of the target file, and the machine visual anomaly features corresponds to the characters of the target file, sequentially recording sequence numbers of split sequence elements which are visual anomaly processed, the recorded sequence numbers are records as first sequence numbers, splicing pronunciations or acronyms of the words corresponding to the target words with the random numbers, so as to generate second sequence numbers, generating word codes according to the first sequence numbers and second sequence numbers, and creating the relationship between the word codes and the target file, when taken in combination with any remaining claim limitations, as recited in independent claim 10.
Independent claims 16 & 17 are directed to the same subject matter and recite similar claim limitations to that of independent claim 10 and are therefore allowable for at least the same reasons. 
Dependent claims 11-15 are allowable by virtue of their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F, 7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876